ON REHEARING.
Judgments for plaintiff's were affirmed in this cause on February 2, 1939. See ante, 495. The court divided four to three, with Chief Justice BUTZEL not sitting. Rehearing was granted on April 25, 1939, and the appeal was resubmitted upon briefs by stipulation under Court Rule No. 71 (1933).
Upon rehearing we are satisfied that, for the reasons expressed in the former opinion of Mr. Justice SHARPE, the judgments should be reversed without a new trial and with costs to appellants. It is so ordered. *Page 505 
BUTZEL, C.J., and WIEST, SHARPE, and NORTH, JJ., concurred with BUSHNELL, J.